


Exhibit 10.33.2




INCENTIVE STOCK OPTION AGREEMENT
[Date]


[Recipient Name & Address]


Dear ____________,


I am pleased to inform you that you have been granted an Incentive Stock Option
to purchase __________ shares of Lee Enterprises, Incorporated Common Stock,
$0.01 par value. You are receiving this award under the Company’s 1990 Long-Term
Incentive Plan (Effective October 1, 1999, as amended effective January 6,
2010), as presently written or later amended (the “Plan”), as outlined below.


SUMMARY OF AWARD
Granted To:        
Grant Date:        


    Stock Option Award:        


Option Price Per Share:    $     Total Cost to Exercise: $    


Expiration Date:        


Vesting Schedule:         on      or     % of the shares
on      or     %of the shares
on      or     % of the shares


LEE ENTERPRISES, INCORPORATED




By _________________________________    
     
By clicking on the “I agree” box at the top of this electronic mail message, I
acknowledge receipt of this Stock Option Award as of the Grant Date above, which
has been issued to me under the terms and conditions of the Plan and as stated
in this letter agreement. I further acknowledge I can obtain the Prospectus,
including the Plan at http://www.lee.net/prospectus. I agree to all of the terms
and conditions of this letter agreement and the Plan.


If an “I Agree” box does not appear at the top of this signature, your
consent may be acknowledged by printing out this form, signing, dating
and faxing it to              at (___)         .


Signature: ____________________________            Date: ____________________
[Name]


Note:     If there are any discrepancies in the name or address shown above,
     or if you are unable to access the Prospectus, please notify
at (___)         .






--------------------------------------------------------------------------------




SUMMARY OF ADDITIONAL TERMS OF AWARD


1. Incentive Stock Option Award.


(a) To the extent that this option is not exercised by you when it becomes
initially exercisable, it will not expire but will be carried forward and will
be exercisable at any time thereafter. However, this option will not be
exercisable after the expiration of ten (10) years from the Grant Date and then
this letter will automatically terminate.


(b) This option may be exercised in whole or from time to time in part, provided
that no partial exercise may be for less than ten (10) full shares of the
Company’s Common Stock or its equivalent. You must give written notice of
election to exercise this option in whole or in part to the Company. When you
have exercised this option in full before ten (10) years from the Grant Date,
then this letter agreement will automatically terminate. If the option is being
exercised by any person other than you, the notice must be accompanied by proof,
satisfactory to the Company, of the right of such person to exercise the option.
Such notice must state the number of shares with respect to which the option is
being exercised and payment needs to be made three business days from stock
purchase settlement period after the trade to repay the Company with a check or
draft payable to the Company for the amount of the purchase price. Generally,
upon receipt of the purchase price, the Company will instruct its transfer agent
to (a) credit to an account established in your name the number of shares of the
Company’s Common Stock issued upon exercise or (b) countersign and deliver to
such other person exercising the option, a certificate for the number of shares
purchased.


(c) This option may not be transferable and may not be encumbered or disposed of
in whole or in part during your lifetime. During your lifetime this option may
be exercised only by you. Upon your death any rights to the extent exercisable
on the date of death may be exercised by your estate or by a person who acquires
the right to exercise this option by bequest or inheritance or by reason of your
death, provided that such exercise occurs within the remaining effective term of
the option.


(d) On termination of your employment by reason of retirement under a retirement
plan of the Company or any of its subsidiaries, you may at any time within a
period of three (3) months after such termination exercise this option to the
extent it was exercisable by you on the date of termination. As used in this
option, “employment” means employment by the Company or any subsidiary of the
Company as defined in Section 424(f) of the Internal Revenue Code, as from time
to time amended, and any implementing regulations.


(e) On termination of your employment by reason of permanent and total
disability, as defined in Section 22(e)(3) of the Internal Revenue Code, as from
time to time amended, and any implementing regulations, you may at any time
within a period of twelve (12) months after such termination exercise this
option to the extent it was exercisable by you on the date of termination.


(f) On termination of your employment for any reason other than death, permanent
and total disability or retirement, all rights to purchase shares under this
option will automatically terminate on the thirtieth (30th) day after such
cessation of employment.    


(g) This option award includes the right to acquire an Accelerated Ownership
Non-Qualified Stock Option (“AO”). If you pay all or part of the purchase price
of the option with shares of the Company’s Common Stock held by you for at least
one (1) year, then upon exercise of the option you will be granted the
additional option to purchase, at the price per share equal to the Fair Market
Value at the date of that later grant, the number of shares of the Company’s
Common Stock equal to the number of whole shares of the Company’s Common Stock
used by you in payment of the purchase price and the number of whole shares of
the Company’s Common Stock, if any, withheld by the Company as payment for
applicable withholding taxes. An AO may be exercised no earlier than one (1)
year after its grant and no later than the date of expiration of this letter
agreement.




--------------------------------------------------------------------------------






(h) This option is subject to the requirement that, at any time the Board of
Directors determines, in its discretion, that the listing, registration or
qualification of the shares subject to this option on any securities exchange or
under any state or federal law, or the consent or approval of any government
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of this option or the issue or purchase of shares under this
letter agreement, this option may not be exercised in whole or in part unless
such listing, registration, qualification, consent or approval has been effected
or obtained free of any conditions not acceptable to the Board of Directors.


(i) If you are granted a leave of absence, the Company’s Executive Compensation
Committee (the “Committee”) may agree to continue this option while you remain
an employee of the Company or a subsidiary of the Company as it may deem
equitable, except that in no event will the option be exercised after the
expiration of ten (10) years from the Grant Date. Any provision for continuation
of the exercise of an AO may not extend beyond the date of expiration of this
letter agreement.


(j) The Plan is incorporated in this letter agreement by reference and is made a
part of this letter agreement as if fully set forth in this letter agreement.
The Plan will control if there is any conflict between the Plan and this letter
agreement. Also, the Plan will control on such matters as are not contained in
this letter agreement. Defined terms which are not given specific meaning in
this letter agreement will have the meanings used in the Plan.


(k) Any dispute or disagreement which will arise under, as a result of, or in
any way relate to the interpretation or construction of this letter agreement
will be determined by the Committee. Any such determination made under this
letter agreement will be final, binding and conclusive for all purposes.


2. Change in Present Stock. If any change in the outstanding shares of the
Company’s Common Stock by reason of any stock dividend or split,
recapitalization, merger, consolidation, spin-off, combination or exchange of
shares or other corporate change, or any distributions to common shareholders
other than cash dividends occurs, the Committee will make such substitution or
adjustment, if any, as it deems to be equitable (a) to accomplish fairly the
purposes of the Plan, and (b) to preserve the intended benefits of the Plan to
the Participants and the Company, as to the number or kind of shares of the
Company’s Common Stock or other securities issued or reserved for issuance under
the Plan.


3. Change in Control. In spite of any other provision of the Plan to the
contrary, if a Change of Control, as defined in the Plan, is determined to have
occurred, any stock options which are not then exerciseable and vested will
become fully exerciseable and vested to the full extent of the original grant.


4. Effect Upon Employment. Nothing contained in this letter agreement will
restrict the right of the Company to terminate your employment at any time with
or without cause.


5. Notices. Each notice relating to this letter agreement must be in writing and
delivered in person or by registered or certified mail, and if given to the
Company, at its office, 201 N. Harrison Street, Suite 600, Davenport, Iowa
52801, attention of the Vice President-Human Resources. Notices given to you or
other person or persons then entitled to exercise this award will be given at
your last address given to the Company. Either party may change the address to
which such notices are to be given by notice in writing to the other in
accordance with the terms of this letter agreement.


6. Governing Law. This letter agreement is governed by the laws of the State of
Delaware.


7. Successors in Interest. This letter agreement will inure to the benefit of
and be binding on each successor and assign of the Company and your heirs,
legatees and legal representatives.






--------------------------------------------------------------------------------




NON-QUALIFIED STOCK OPTION AGREEMENT
[Date]


[Recipient Name & Address]




Dear ____________,


I am pleased to inform you that you have been granted a Non-Qualified Stock
Option to purchase __________ shares of Lee Enterprises, Incorporated Common
Stock, $0.01 par value. You are receiving this award under the Company’s 1990
Long-Term Incentive Plan (Effective October 1, 1999, as amended effective
January 6, 2010), as presently written or later amended (the “Plan”), as
outlined below.


SUMMARY OF AWARD
Granted To:        
Grant Date:            


    Stock Option Award:        


Option Price Per Share:    $     Total Cost to Exercise: $    


Expiration Date:        


Vesting Schedule:         on      or     % of the shares
on      or     % of the shares
on      or     % of the shares


LEE ENTERPRISES, INCORPORATED




By _________________________________    
     
By clicking on the “I agree” box at the top of this electronic mail message, I
acknowledge receipt of this Stock Option Award as of the Grant Date above, which
has been issued to me under the terms and conditions of the Plan and as stated
in this letter agreement. I further acknowledge I can obtain the Prospectus,
including the Plan at http://www.lee.net/prospectus. I agree to all of the terms
and conditions of this letter agreement and the Plan.


If an “I Agree” box does not appear at the top of this signature, your
consent may be acknowledged by printing out this form, signing, dating
and faxing it to              at (___)         .


Signature: ____________________________            Date: ____________________
[Name]


Note:     If there are any discrepancies in the name or address shown above,
     or if you are unable to access the Prospectus, please notify
at (___)         .






--------------------------------------------------------------------------------




SUMMARY OF ADDITIONAL TERMS OF AWARD


1. Non-Qualified Stock Option Award.


(a) To the extent that this option is not exercised by you when it becomes
initially exercisable, it will not expire but will be carried forward and will
be exercisable at any time thereafter. However, this option will not be
exercisable after the expiration of ten (10) years from the Grant Date and then
this letter will automatically terminate. Also, this option is subject to and
must comply with such limitations as may be prescribed by Section 422(d) of the
Internal Revenue Code of 1986, as from time to time amended, and any
implementing regulations.


(b) This option may be exercised in whole or from time to time in part, provided
that no partial exercise may be for less than ten (10) full shares of the
Company’s Common Stock or its equivalent. You must give written notice of
election to exercise this option in whole or in part to the Company. When you
have exercised this option in full before ten (10) years from the Grant Date,
then this letter agreement will automatically terminate. If the option is being
exercised by any person other than you, the notice must be accompanied by proof,
satisfactory to the Company, of the right of such person to exercise the option.
Such notice must state the number of shares with respect to which the option is
being exercised and payment needs to be made three business days from stock
purchase settlement period after the trade to repay the Company with a check or
draft payable to the Company for the amount of the purchase price. Generally,
upon receipt of the purchase price, the Company will instruct its transfer agent
to (a) credit to an account established in your name the number of shares of the
Company’s Common Stock issued upon exercise or (b) countersign and deliver to
such other person exercising the option, a certificate for the number of shares
purchased.


(c) This option may not be transferable and may not be encumbered or disposed of
in whole or in part during your lifetime. During your lifetime this option may
be exercised only by you. Upon your death any rights to the extent exercisable
on the date of death may be exercised by your estate or by a person who acquires
the right to exercise this option by bequest or inheritance or by reason of your
death, provided that such exercise occurs within the remaining effective term of
the option.


(d) On termination of your employment by reason of retirement under a retirement
plan of the Company or any of its subsidiaries, you may at any time within a
period of three (3) months after such termination exercise this option to the
extent it was exercisable by you on the date of termination. As used in this
option, “employment” means employment by the Company or any subsidiary of the
Company as defined in Section 424(f) of the Internal Revenue Code, as from time
to time amended, and any implementing regulations.


(e) On termination of your employment by reason of permanent and total
disability, as defined in Section 22(e)(3) of the Internal Revenue Code, as from
time to time amended, and any implementing regulations, you may at any time
within a period of twelve (12) months after such termination exercise this
option to the extent it was exercisable by you on the date of termination.


(f) On termination of your employment for any reason other than death, permanent
and total disability or retirement, all rights to purchase shares under this
option will automatically terminate on the thirtieth (30th) day after such
cessation of employment.
    
(g) This option award includes the right to acquire an Accelerated Ownership
Non-Qualified Stock Option (“AO”). If you pay all or part of the purchase price
of the option with shares of the Company’s Common Stock held by you for at least
one (1) year, then upon exercise of the option you will be granted the
additional option to purchase, at the price per share equal to the Fair Market
Value at the date of that later grant, the number of shares of the Company’s
Common Stock equal to the number of whole shares of the Company’s Common Stock
used by you in payment of the purchase price and the number of whole shares of
the Company’s Common Stock, if any, withheld by the Company as payment for
applicable




--------------------------------------------------------------------------------




withholding taxes. An AO may be exercised no earlier than one (1) year after its
grant and no later than the date of expiration of this letter agreement.


(h) This option is subject to the requirement that, at any time the Board of
Directors determines, in its discretion, that the listing, registration or
qualification of the shares subject to this option on any securities exchange or
under any state or federal law, or the consent or approval of any government
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of this option or the issue or purchase of shares under this
letter agreement, this option may not be exercised in whole or in part unless
such listing, registration, qualification, consent or approval has been effected
or obtained free of any conditions not acceptable to the Board of Directors.


(i) If you are granted a leave of absence, the Company’s Executive Compensation
Committee (the “Committee”) may agree to continue this option while you remain
an employee of the Company or a subsidiary of the Company as it may deem
equitable, except that in no event will the option be exercised after the
expiration of ten (10) years from the Grant Date. Any provision for continuation
of the exercise of an AO may not extend beyond the date of expiration of this
letter agreement.


(j) The Plan is incorporated in this letter agreement by reference and is made a
part of this letter agreement as if fully set forth in this letter agreement.
The Plan will control if there is any conflict between the Plan and this letter
agreement. Also, the Plan will control on such matters as are not contained in
this letter agreement. Defined terms which are not given specific meaning in
this letter agreement will have the meanings used in the Plan.


(k) Any dispute or disagreement which will arise under, as a result of, or in
any way relate to the interpretation or construction of this letter agreement
will be determined by the Committee. Any such determination made under this
letter agreement will be final, binding and conclusive for all purposes.


2. Change in Present Stock. If any change in the outstanding shares of the
Company’s Common Stock by reason of any stock dividend or split,
recapitalization, merger, consolidation, spin-off, combination or exchange of
shares or other corporate change, or any distributions to common shareholders
other than cash dividends occurs, the Committee will make such substitution or
adjustment, if any, as it deems to be equitable (a) to accomplish fairly the
purposes of the Plan, and (b) to preserve the intended benefits of the Plan to
the Participants and the Company, as to the number or kind of shares of the
Company’s Common Stock or other securities issued or reserved for issuance under
the Plan.


3. Change in Control. In spite of any other provision of the Plan to the
contrary, if a Change of Control, as defined in the Plan, is determined to have
occurred, any stock options which are not then exerciseable and vested will
become fully exerciseable and vested to the full extent of the original grant.


4. Effect Upon Employment. Nothing contained in this letter agreement will
restrict the right of the Company to terminate your employment at any time with
or without cause.


5. Notices. Each notice relating to this letter agreement must be in writing and
delivered in person or by registered or certified mail, and if given to the
Company, at its office, 201 N. Harrison Street, Suite 600, Davenport, Iowa
52801, attention of the Vice President-Human Resources. Notices given to you or
other person or persons then entitled to exercise this award will be given at
your last address given to the Company. Either party may change the address to
which such notices are to be given by notice in writing to the other in
accordance with the terms of this letter agreement.


6. Governing Law. This letter agreement is governed by the laws of the State of
Delaware.


7. Successors in Interest. This letter agreement will inure to the benefit of
and be binding on each successor and assign of the Company and your heirs,
legatees and legal representatives.






--------------------------------------------------------------------------------




RESTRICTED STOCK AGREEMENT
[Date]


[Recipient Name & Address]




Dear ____________,


I am pleased to inform you that you have been granted a Restricted Stock Award
of __________ shares of Lee Enterprises, Incorporated Common Stock, $0.01 par
value. You are receiving this award under the Company’s 1990 Long-Term Incentive
Plan (Effective October 1, 1999, as amended effective January 6, 2010), as
presently written or later amended (the “Plan”) as outlined below.


SUMMARY OF AWARD


Granted To:        
Grant Date:            


    Restricted Stock Award:        


Restricted Stock Price Per Share:    $    


Vesting Schedule:    Restricted Stock does not vest until         


LEE ENTERPRISES, INCORPORATED




By _________________________________    
     


By clicking on the “I agree” box at the top of this electronic mail message, I
acknowledge receipt of this Restricted Stock Award as of the Grant Date above,
which has been issued to me under the terms and conditions of the Plan and as
stated in this letter agreement. I further acknowledge I can obtain the
Prospectus, including the Plan at http://www.lee.net/prospectus. I agree to all
of the terms and conditions of this letter agreement and the Plan.


If an “I Agree” box does not appear at the top of this signature, your
consent may be acknowledged by printing out this form, signing, dating
and faxing it to              at (___)         .


Signature: ____________________________            Date: ____________________
Name


Note:     If there are any discrepancies in the name or address shown above,
     or if you are unable to access the Prospectus, please notify
at (___)         






--------------------------------------------------------------------------------




SUMMARY OF ADDITIONAL TERMS OF AWARD




1. Restricted Stock Award.


(a) You own the Restricted Stock as of the date of this letter agreement,
subject to the provisions for your forfeiture described in subparagraph (b)
below.


(b) Upon termination of your employment for any reason other than death,
permanent and total disability or normal retirement (as defined in the Plan)
before __________________ all of your rights to the Restricted Stock will be
forfeited to the Company, unless otherwise determined by the Company’s Executive
Compensation Committee (the “Committee”). The determination as to waiver of the
forfeiture of all or any part of the Restricted Stock Award will be made at the
sole, complete and absolute discretion of the Committee. Its determination will
be final and binding on you and the Company. No action by the Committee will
constitute a waiver of the Committee’s discretion to act at any time under the
terms of this letter agreement regarding the matters reserved to its discretion,
unless such waiver is unequivocally expressed in writing by the Committee
addressed to you and the Company.


(c) This letter agreement will not be transferable and may not be encumbered or
disposed of in whole or in part during your lifetime. During your lifetime and
the term of this letter agreement, your rights under this letter agreement may
be exercised solely by you. Upon your death any rights, to the extent
exercisable or vested on the date of your death, may be exercised by your estate
or by a person who acquires the right to ownership of your Restricted Stock by
bequest, inheritance or otherwise by reason of your death. Evidence satisfactory
to the Committee of your death and the proper legal standing of your successor
in interest must be provided.


(d) During the term of this letter agreement, you will be entitled to all
distributions related to the Restricted Stock. However, any distributions
related to the Restricted Stock represented by additional shares of the Company,
whether by reason of stock dividend, split-up or other recapitalization of the
Company, will be retained and held by the Company for the term of this letter
agreement as provided in this letter agreement.


(e) During the term of this letter agreement, the certificates evidencing
ownership of the Restricted Stock will be retained by the Company, as security
for your performance of all obligations under this letter agreement. By
execution of this letter agreement, you are appointing the Company’s chief
financial officer as your duly authorized agent and attorney-in-fact for and on
your behalf and subject to the terms of this letter agreement to hold and retain
your Restricted Stock certificates related to the Restricted Stock granted by
this letter agreement or later distributed by the Company during the term of
this letter agreement related to the original Restricted Stock. Further, you
appoint him or her to execute and deliver to the Company any and all such share
certificates you forfeit under the terms of this letter agreement or as
otherwise required by the Plan.


(f) Unless forfeited as described in subparagraph (b) above, your Restricted
Stock certificates evidencing ownership of the Restricted Stock will be
delivered to you unconditionally and without requirement for payment by you, on
_____________. This letter agreement will terminate upon distribution of the
Restricted Stock.


(g) This grant is subject to the requirement that, if at any time the Company’s
Board of Directors determines, in its discretion, that the listing, registration
or qualification of the Restricted Stock on any securities exchange or under any
state or federal law, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of, or in connection with, the
granting of this Restricted Stock Award or the issuance or acquisition of your
Restricted Stock, the grant will not be effective in whole or in part unless
such listing, registration, qualification, consent or approval has been effected
or obtained free of any conditions not acceptable to the Company’s Board of
Directors.




--------------------------------------------------------------------------------






(h) The Plan is incorporated in this letter agreement by reference and is made a
part of this letter agreement as if fully set forth in this letter agreement.
The Plan will control if there is any conflict between the Plan and this letter
agreement. Also, the Plan will control on such matters as are not contained in
this letter agreement. Defined terms which are not given specific meaning in
this letter agreement will have the meanings used in the Plan.


(i) Any dispute or disagreement which arises under, as a result of, or in any
way related to the interpretation or construction of this letter agreement will
be determined by the Committee. Any such determination made under this letter
agreement will be final, binding and conclusive for all purposes.


2. Change in Present Stock. If any change in the outstanding shares of the
Company’s Common Stock by reason of any stock dividend or split,
recapitalization, merger, consolidation, spin-off, combination or exchange of
shares or other corporate change, or any distributions to common shareholders
other than cash dividends occurs, the Committee will make such substitution or
adjustment, if any, as it deems to be equitable (a) to accomplish fairly the
purposes of the Plan, and (b) to preserve the intended benefits of the Plan to
the Participants and the Company, as to the number or kind of shares of the
Company’s Common Stock or other securities issued or reserved for issuance under
the Plan.


3. Change in Control. In spite of any other provision of the Plan to the
contrary, if a Change of Control, as defined in the Plan, is determined to have
occurred, the restrictions and deferral limitations applicable to the Restricted
Stock will lapse. The Restricted Stock will then become free of all restrictions
and will be fully vested and transferable to the full extent of the original
grant.


4. Effect Upon Employment. Nothing contained in this letter agreement will
restrict the right of the Company to terminate your employment at any time with
or without cause.


5. Notices. Each notice relating to this letter agreement must be in writing and
delivered in person or by registered or certified mail, and if given to the
Company, at its office, 201 N. Harrison Street, Suite 600, Davenport, Iowa
52801, attention of the Vice President-Human Resources. Notices given to you or
other person or persons then entitled to exercise this award will be given at
your last address given to the Company. Either party may change the address to
which such notices are to be given by notice in writing to the other in
accordance with the terms of this letter agreement.


6. Governing Law. This letter agreement is governed by the laws of the State of
Delaware.


7. Successors in Interest. This letter agreement will inure to the benefit of
and be binding upon each successor and assign of the Company and your heirs,
legatees and legal representatives.








